Citation Nr: 0406490	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of Chapter 30 educational assistance benefits was 
timely filed.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to October 
1997 and from January 1998 to March 2000.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a December 2002 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) in St. Paul, Minnesota in which it was determined that 
the veteran's request for waiver of recovery of an 
overpayment of Chapter 30 educational assistance benefits in 
the amount of $2,494.12 had not been timely filed.  

The record reflects that the veteran was scheduled for a 
hearing before a member of the Board in Washington, D.C in 
September 2003.  The veteran failed without explanation to 
report for the hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
veteran has effectively withdrawn his hearing request.  See 
38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  In December 2001, it was determined that VA had 
incorrectly paid the veteran Chapter 30 educational 
assistance benefits at a rate higher than that to which he 
was entitled for the terms from January 2, 2001 through 
November 30, 2001.  Consequently, VA retroactively reduced 
his award of benefits accordingly.  An overpayment in the 
amount of $2,494.12 ensued.  The veteran was notified of the 
overpayment and of his right to request waiver of recovery 
thereof by letter dated January 16, 2002.

2.  The veteran's request for waiver of recovery of the 
overpayment of Chapter 30 educational assistance benefits was 
received by VA on December 11, 2002.



CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of Chapter 30 educational assistance benefits in 
the amount of $2,494.12 was not timely submitted.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks a waiver of indebtedness to VA 
in the amount of $2,494.12.  As a predicate matter, the Board 
must determine whether the waiver request was timely filed.

In the interest of clarity, the Board will initially 
determine whether this case has been appropriately developed 
for appellate purposes.  The pertinent law and facts will 
then be briefly set forth.  The Board will then analyze the 
case and render a decision.

Preliminary Matters

The Board first notes that since this case is being decided 
solely based on the application of the pertinent law to the 
undisputed facts, as fully detailed below, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A (West 2002) is not for application.  Specifically, the 
Board finds that as the material facts are not in dispute, 
there is no reasonable possibility that further assistance 
under the VCAA would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).

The Board hastens to point out, however, that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim and that he has otherwise 
been accorded all appropriate due process and appellate 
rights.  See 38 C.F.R. § 3.103 (2003).  As noted in the 
Introduction, he failed to report for a hearing before a 
veterans law Judge which had been scheduled at his request.  
The veteran's representative has submitted a written brief on 
his behalf.

Factual Background

The basic facts are not in dispute.  The veteran's original 
application for educational assistance benefits under Title 
38, Chapter 30 of the United States Code (the Montgomery GI 
Bill) was received in August 2000.  Chapter 30 benefits were 
awarded.  In December 2001, VA discovered that it had 
incorrectly paid the veteran Chapter 30 benefits at a higher 
rate than that to which he was entitled due to the number of 
credit hours and the length of school terms from January 2, 
2001 through November 30, 2001.  Consequently, VA 
retroactively reduced his award of benefits.  An overpayment 
in the amount of $2,494.12 ensued.  

By letter dated January 16, 2002, the VA DMC in St. Paul, 
Minnesota, informed the veteran of the overpayment.  Among 
other things, the veteran was informed of his right to 
request waiver of the debt.  He was specifically informed 
that his right to request waiver would expire 180 days 
following that notification.

The veteran's request for waiver of recovery of the 
overpayment at issue was received by VA on December 11, 2002.

Relevant Law and Regulations

A request for waiver of educational indebtedness shall only 
be considered if made within 180 days following the date of 
notice of the indebtedness to the debtor.  The 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of error by VA or postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in his receipt of the 
notification of the indebtedness and his right to request 
waiver thereof beyond the time customarily required for 
mailing.  If the debtor does not substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
debtor's actual receipt of the notice of indebtedness.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Analysis

The record indicates that the veteran was informed of the 180 
filing period by letter from VA dated January 16, 2002.  The 
180 day period expired on or about July 17, 2002.  The 
veteran's request for waiver of recovery of the overpayment 
at issue was not received until December 11, 2002, which is 
beyond the 180-day time limit permitted by law.

The veteran contends that he submitted a waiver request 
within 180 days of receiving the January 2002 letter.  
Specifically, he states that he mailed a waiver request in 
March 2002, but that VA for some reason never received it.  
He maintains that he was unaware that VA did not receive his 
waiver request until he received a call in September 2002 
from VA seeking payment.  

The record now before the Board, aside from the veteran's 
statement, shows that the first communication from the 
veteran received by VA which can arguably be construed as a 
request for waiver was not received until December 11, 2002.  
There is no other documentation dated-stamped as being 
received by VA between January and December 2002.  

With respect to the contentions of the veteran, the 
presumption of administrative regularity comes into play. 
"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926].  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
United States Court of Appeals for Veterans Claims applied 
the presumption of regularity to procedures at the RO level, 
such as in the instant case.  The Court specifically held 
that a statement such as the veteran's, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations. 

While the Board acknowledges the veteran's contention that a 
waiver request was mailed in March 2002, within the 180-day 
period, there is simply no supporting evidence.  The 
presumption of regularity is not rebutted.  

In short, because the law in this case is dispositive, the 
veteran's claim is denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Additional Comment

The veteran seeks waiver of the charged indebtedness based on 
the principle of equity and good conscience.  However, as 
explained above because his waiver request was not filed 
within the statutory 180-day period, the matter is ended and 
consideration of the standard of equity and good conscience 
may not be reached. 


ORDER

Because the veteran did not timely apply for waiver of 
recovery of the overpayment of Chapter 30 educational 
assistance benefits in the amount of $2,494.12, the appeal is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



